DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.


REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:  “storing, by a source site in the storage system and in a first location of the source site, a first copy of a source object comprising a data bucket for containing data comprising a file or a directory; storing, by a first target site in the storage system, a second copy of the source object; receiving, by the source site and from a host, an object delete request requesting to delete the source object; deleting, by the source site, the first copy of the source object based on the object delete request; writing, by the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data needs to be released; sending, by the source site and to the first target site, delete information that includes the deleting mark and that indicates that the first copy of the source object has been deleted; and deleting, by the first target site, the second copy of the source object based on the delete information..” 
Claim 8 recites the following limitations: “store, in a first location of the source site, a first copy of a source object comprising a data bucket for containing data comprising a file or a directory; receive, from a host, an object delete request requesting to delete the source object; delete the first copy of the source object based on the object delete request; write a deleting mark into the first location, wherein the deleting mark indicates that the data needs to be released; send, to the first target site, delete information that includes the deleting mark and that indicates that the first copy of the source object has been deleted; and a first target site configured to: store a second copy of the source object; and delete the second copy of the source object based on the delete information.”
Claim 15 recites the following limitations:
“store, using a source site in the storage system and in a first location in the source site, a first copy of a source object comprising a data bucket containing data comprising a file or a directory; store, using the first target site, a second copy of the source object; receive, using the source site and from a host, an object delete request requesting to delete the source object; delete, using the source site, the first copy of the source object based on the object delete request; write, using the source site, a deleting mark into the first location, wherein the deleting mark indicates that the data needs to be released; send, using the source site and to the first target site, delete information that includes the deleting mark and that indicates that the first copy of the source object has been deleted; and delete, using the first target site, the second copy of the source object based on the delete information.”
The prior art of record Smith et al (U.S. 10,069,914) teaches sending a delete request from a main storage site to a target storage site. Nakamichi et al (U.S. 2012/0265956) teaches a delete request includes information of a volume to be deleted. Armangau et al (U.S. 7,320,059) teaches a redundant storage system comprising a primary storage and a secondary storage. The secondary storage is configured to send a file delete request to the primary storage system.
However, the prior art of record, alone or in combination, does not explicitly teaches the claimed limitations in claims, 1, 8 and 15
Thus, the examiner cannot find a reasonable motivation to combine the prior art in the manner claimed in claims 1, 13, and 24, either in the prior art or existing case law.
Claims 2-7, 9-14, 16-20 are considered allowable due to their respective dependencies.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled “Comment of Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950.  The examiner can normally be reached on Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHOA D DOAN/            Primary Examiner, Art Unit 2133